                                                                          Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 1 of 18



                                                                 1   Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                 2   Tracy A. Olson (#034616)
                                                                     SNELL & WILMER L.L.P.
                                                                 3   One Arizona Center
                                                                     400 E. Van Buren, Suite 1900
                                                                 4   Phoenix, Arizona 85004-2202
                                                                     Telephone: 602.382.6000
                                                                 5   Facsimile: 602.382.6070
                                                                     E-Mail: bwjohnson@swlaw.com
                                                                 6           cahler@swlaw.com
                                                                             tolson@swlaw.com
                                                                 7
                                                                     Anni L. Foster (#023643)
                                                                 8   General Counsel
                                                                     Office of Arizona Governor Douglas A. Ducey
                                                                 9   1700 West Washington Street
                                                                     Phoenix, Arizona 85007
                                                                10   Telephone: 602-542-4331
                                                                     E-Mail: afoster@az.gov
                                                                11
                                                                     Attorneys for Defendant Douglas A. Ducey,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Governor of the State of Arizona
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                                             IN THE UNITED STATES DISTRICT COURT
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                                     FOR THE DISTRICT OF ARIZONA
                                                                15
                                                                16
                                                                     Joseph Martin McGhee,
                                                                17                                                    No. 20-CV-08081-GMS
                                                                                        Plaintiff,
                                                                18                                                    RESPONSE TO PLAINTIFF’S
                                                                              v.                                      EMERGENCY EX PARTE
                                                                19                                                    APPLICATION FOR TEMPORARY
                                                                     City of Flagstaff, et al.                        RESTRAINING ORDER AND MOTION
                                                                20                                                    FOR PRELIMINARY INJUNCTION
                                                                                        Defendants.
                                                                21                                                    Assigned to: Hon. G. Murray Snow
                                                                                                                      (Oral Argument Requested)
                                                                22
                                                                23   I.       Introduction
                                                                24            As of May 4, 2020, the Center for Disease Control and Prevention (“CDC”) reports
                                                                25   that 67,456 Americans have died from the 2019 novel Coronavirus (“COVID-19”). By
                                                                26   listening to medical experts and implementing physical distancing policies, Arizona has,
                                                                27   thankfully, been able to mitigate its share of this grim statistic and has also been able to
                                                                28   maintain sufficient medical resources and supplies. But, even with these policies, 362
                                                                         Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 2 of 18



                                                                 1   Arizonans have died as of May 4, 2020 as a result of COVID-19, and these numbers
                                                                 2   continue to grow.
                                                                 3           These sacrifices cannot be ignored in deciding the best approach towards the ongoing
                                                                 4   fight against COVID-19, which continues to pose a grave threat in Arizona, nationwide,
                                                                 5   and globally. The virus is highly contagious, fatal to many, and there is currently no vaccine.
                                                                 6   Physical distancing is the only known method to prevent an influx of COVID-19 cases and
                                                                 7   hospitals and other medical resources from being overwhelmed. Consequently, physical
                                                                 8   distancing measures remain critical to Arizona’s strong and successful reopening.
                                                                 9           Against the background of this public health crisis, Plaintiff seeks truly extraordinary
                                                                10   relief: a preliminary injunction against the enforcement of Executive Order (“EO”) 2020-
                                                                11   33 that would effectively erase the discretion of Governor Ducey (and the medical,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   emergency management, and economic experts that report to him) to decide when and how
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   to gradually and safely lift the restrictions in that modified stay-at-home directive.1
                             LAW OFFICES

                              602.382.6000




                                                                14           Plaintiff does not even attempt to justify this extraordinary relief by showing that EO
                                   L.L.P.




                                                                15   2020-33 causes any particularized harm to him. Instead, and in disregard of the actual text
                                                                16   of EO 2020-33, Plaintiffs relies on vague and plainly erroneous contentions that the
                                                                17   executive order prevents him from leaving his home. Further, while Plaintiff appears to
                                                                18   argue that COVID-19 poses no meaningful health risk to him, he provides no reason why
                                                                19   this Court should ignore the well-being of the many persons for whom COVID-19 does
                                                                20   pose grave danger. Plaintiff’s requested preliminary injunction should be denied, as he does
                                                                21   not satisfy the relevant criteria for such an extraordinary remedy.
                                                                22           First, Plaintiff’s claims are highly unlikely to succeed on the merits. Indeed, those
                                                                23   claims should not even survive the pleadings stage, for the many reasons detailed in
                                                                24   Governor Ducey’s Motion to Dismiss. [Doc. 29.] One primary defect, for instance, with
                                                                25   Plaintiff’s procedural and substantive due process challenge to EO 2020-33 is that these
                                                                26
                                                                27   1
                                                                        Although Plaintiff asserts constitutional challenges against EO 2020-09, which
                                                                     temporarily restricted the operations of certain businesses, he does not seek a preliminary
                                                                28   injunction against the enforcement of that order.

                                                                                                                  -2-
                                                                      Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 3 of 18



                                                                 1   claims rely on a contention that the order supposedly takes away “the freedom to leave
                                                                 2   one’s home and wander about without any specific purpose.” [Doc. 25-1 at 16.] But that is
                                                                 3   simply not true. EO 2020-33 expressly authorizes someone to leave their home to engage
                                                                 4   in “Essential Activities,” which include, among other things, “constitutionally protected
                                                                 5   activities” and “outdoor exercise,” such as walking, running or biking. [Doc. 21-19 at ¶ 4.]
                                                                 6   EO 2020-33 also makes clear that no person, including Plaintiff, is required to provide
                                                                 7   “documentation or proof” that that they are engaged in an authorized activity outside their
                                                                 8   home. [Id. at ¶ 2(e).]
                                                                 9          Moreover, even if Plaintiff could show that EO 2020-33 actually infringes on his
                                                                10   rights to movement and travel, the Supreme Court has made clear that a state may
                                                                11   reasonably restrict constitutional freedoms during a pandemic, and that courts will not
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   second-guess a state’s decisions during such a public health crisis. See Jacobson v.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Massachusetts, 197 U.S. 11, 31 (1905). By using physical distancing to combat COVID-
                             LAW OFFICES

                              602.382.6000




                                                                14   19, EO 2020-33 (which is in line with others issued throughout the country and the world)
                                   L.L.P.




                                                                15   easily satisfies the deferential Jacobson standard. Similarly, Governor Ducey had discretion
                                                                16   to declare a state of emergency in Arizona because the relevant statute (A.R.S. § 26-
                                                                17   301(15)) explicitly allows such a declaration based on the existence of an “epidemic.”
                                                                18          Second, by default, Plaintiff’s failure to show a likelihood of success on the merits
                                                                19   means that he cannot show irreparable harm. Plaintiff does not identify any alleged
                                                                20   irreparable harm other than the purported violation of his constitutional rights to freedom
                                                                21   and travel. But, as stated, EO 2020-33 contains significant protections for the exercise of
                                                                22   those specific rights. The order also requires physical distancing, but Plaintiff has no
                                                                23   constitutional right to put others in harm’s way.
                                                                24          Third, Plaintiff cannot show that the balance of equities and the public interest favor
                                                                25   a preliminary injunction against the enforcement of EO 2020-33. It is difficult to imagine a
                                                                26   more important public interest in maintaining enforcement. Though available scientific
                                                                27   research has been and remains sparse, the available information shows that the more
                                                                28   COVID-19 spreads, the more death and suffering will take place. Further, without treatment

                                                                                                                -3-
                                                                         Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 4 of 18



                                                                 1   or a vaccine, the uncontrolled spread of COVID-19 threatens to overwhelm hospitals and
                                                                 2   other medical resources. As the Fifth Circuit recently stated in regard to COVID-19, a
                                                                 3   “state’s interest in protecting public health during such a time is at its zenith.” In re Abbott,
                                                                 4   954 F.3d 772, 795 (5th Cir. 2020). At such an abnormal time, Plaintiff’s supposed interest
                                                                 5   in being able to “wander about without any specific purpose,” without observing physical
                                                                 6   distancing practices, must temporarily give way to public health. [Doc. 25-1 at 16.].
                                                                 7   Plaintiff’s arguments are especially negated by EO 2020-33’s efforts to roll back restrictions
                                                                 8   as more data becomes available, and the State’s efforts to improve healthcare capacity are
                                                                 9   implemented.
                                                                10           “[L]iberty interests are, and always have been, subject to society’s interests—society
                                                                11   being our fellow residents. They—our fellow residents—have an interest to remain
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   unharmed by a highly communicable and deadly virus.” Martinko v. Whitmer, Case No. 20-
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   00062MM, at 10 (Mich. Ct. Cl. 2020) (rejecting request for preliminary injunction against
                             LAW OFFICES

                              602.382.6000




                                                                14   more restrictive stay-at-home order).2
                                   L.L.P.




                                                                15   II.     Factual Background
                                                                16           Governor Ducey’s Motion to Dismiss and Motion for Judicial Notice both describe
                                                                17   relevant facts to this matter and are incorporated here. [Doc. 27, 29.] As detailed in the
                                                                18   Motion to Dismiss, this Court may dispose of Plaintiff’s claims based on the allegations of
                                                                19   his Third Amended Complaint or, alternatively, based on those allegations and judicially-
                                                                20   noticeable facts.
                                                                21           Nevertheless, to provide a more complete picture regarding COVID-19 and
                                                                22   Governor Ducey’s actions in response to the virus, attached as Exhibits A through D to this
                                                                23   Response are declarations from: Dr. Cara Christ, Director of the Arizona Department of
                                                                24   Health Services (“ADHS”) (“Exhibit A”); Major General Michael T. McGuire, Adjutant
                                                                25   General of the Arizona National Guard and Director of the Arizona Department of
                                                                26   Emergency and Military Affairs (“Exhibit B”); Michael Wisehart, Assistant Director of the
                                                                27
                                                                     2
                                                                      The Martinko decision, is available at:
                                                                28   https://www.michigan.gov/documents/ag/20200429_Opinion_and_Order_688921_7.pdf.

                                                                                                                  -4-
                                                                      Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 5 of 18



                                                                 1   Arizona Department of Economic Security, Division of Employment and Rehabilitation
                                                                 2   Services (“Exhibit C”); and Sandra Watson, President and CEO of the Arizona Commerce
                                                                 3   Authority (“ACA”) (“Exhibit D”). These declarations more fully explain how COVID-19
                                                                 4   poses two distinct threats to Arizonans and the governments’ response to balance the health,
                                                                 5   safety, and welfare of the community.
                                                                 6          First, because the virus is highly infectious and can be fatal it poses a severe threat
                                                                 7   to individual health, especially those individuals over the age of 65. [Ex. A at ¶¶ 8, 9, 22-
                                                                 8   23.] As of May 4, 2020, the Arizona Department of Health Services reports 8,919 cases and
                                                                 9   362 deaths in Arizona. [Doc. 27 at ¶ 2.] The Navajo Nation suffered a particularly rapid
                                                                10   outbreak of COVID-19 in the beginning of March. [Ex. B at ¶ 19.] As of May 2, 2020, the
                                                                11   Navajo Nation alone had 2,373 cases of COVID-19 and 73 confirmed deaths. [Id. at ¶ 19.]
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   What happened in the Navajo Nation could occur throughout the state unless appropriate
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   physical distancing requirements are maintained until the COVID-19 threat has passed. [Id.
                             LAW OFFICES

                              602.382.6000




                                                                14   at ¶19.]
                                   L.L.P.




                                                                15          Second, the virus also poses a massive strain on critical infrastructure and essential
                                                                16   services. Specifically, COVID-19 increases the number of patients seeking medical care,
                                                                17   draining hospitals of necessary medical equipment. [Ex. A at ¶ 24–25; Ex. B at ¶¶ 17-18.]
                                                                18   Indeed, Arizona hospitals continuously struggle to maintain adequate supplies of personal
                                                                19   protective equipment (“PPE”) and licensed hospital and ICU beds. [Ex. A at ¶¶ 24–25; Ex.
                                                                20   B at ¶¶ 17-18.] Without adequate medical supplies, doctors are, in some instances, forced
                                                                21   to choose which patient to save. [Ex. A at ¶ 26.] Panic buying of groceries also threatened
                                                                22   the state’s supply of food. [Ex. B at ¶ 17.]
                                                                23          There are no generally available FDA approved drugs to treat COVID-19, although
                                                                24   some drugs have been approved for emergency situations. [Ex. A at ¶ 11.] It is believed that
                                                                25   the virus spreads primarily from person to person contact. [Id. at ¶ 10.] As a result, the CDC
                                                                26   recommends that individuals stay six feet apart, avoid gatherings of over ten people, and
                                                                27   use take-out and pick up options at restaurants. [Doc. 27 at ¶ 12, 16; Ex. A at ¶¶ 18, 19.] In
                                                                28   short, physical distancing measures are integral to slow the spread of COVID-19. [Ex. A at

                                                                                                                    -5-
                                                                      Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 6 of 18



                                                                 1   ¶¶ 17, 18, 28, 33.] Slowing the spread is necessary to ensure the continued supply of critical
                                                                 2   health care goods and food during the COVID-19 emergency. [Id. at ¶¶ 28, 33; Ex. B at ¶
                                                                 3   22.]
                                                                 4          Against this backdrop, on March 11, 2020 Governor Ducey issued a Declaration of
                                                                 5   Emergency for Arizona, specifically in response to the COVID-19 pandemic. [Doc. 21 at 8
                                                                 6   ¶ 6; Doc. 21-13 at 1.] This emergency declaration has been followed by several executive
                                                                 7   orders and other administrative actions.
                                                                 8          The State has begun increasing health care capacity by expanding treatment areas in
                                                                 9   existing medical facilities, re-opening closed facilities, utilizing Federal Medical Stations
                                                                10   (FMS) and other health resources from the Federal Emergency Management Agency
                                                                11   (FEMA) and the U.S. Department of Health and Human Services, and identifying
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   alternative areas of treatment. [Ex. A at ¶ 25; Ex. B at ¶ 18.] Although lifted, Governor
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Ducey also issued Executive Order 2020-10, which limited elective surgeries to ensure
                             LAW OFFICES

                              602.382.6000




                                                                14   availability of medical supplies. [Ex. A at ¶ 25.] Governor Ducey has also mobilized the
                                   L.L.P.




                                                                15   National Guard to help coordinate food supplies in the state. [Ex. B at ¶ 17.] The National
                                                                16   Guard has subsequently been used to coordinate state responses to COVID-19 outbreaks,
                                                                17   like one that recently occurred in the Navajo Nation. [Id.at ¶ 19.]
                                                                18          The Governor issued EO 2020-12, to ensure that all essential businesses remained
                                                                19   open in some respect during the state’s response to COVID-19 and allow people to continue
                                                                20   on with their lives to the greatest extent possible. [Ex. D at ¶¶ 8–9; Doc. 27-1 at 108 ¶ 1.]
                                                                21   Essential businesses are those that promote the public health, safety and welfare of the state,
                                                                22   or assist others in fulfilling such essential functions. [Doc. 27-1 at 110-113 ¶ 3(e).] Several
                                                                23   of the identified “essential businesses” were specifically included to assist in economic
                                                                24   recovery once the state of emergency expired. [Ex. D at ¶ 9.]
                                                                25          Governor Ducey also directed the implementation of physical distancing policies.
                                                                26   For instance, EO 2020-09 mandated, among other things, that “all restaurants in counties of
                                                                27   the State with confirmed cases of COVID-19 shall close access to on-site dining until
                                                                28   further notice. Restaurants may continue serving the public through pick up, delivery, and

                                                                                                                 -6-
                                                                      Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 7 of 18



                                                                 1   drive-thru operations.” [Doc. 21 at 8 ¶ 8; Doc. 21-16 at ¶ 2.] Later, Governor Ducey issued
                                                                 2   EO 2020-18, which implemented the original stay-at-home directive. [Doc. 21 at 8 ¶ 10;
                                                                 3   Doc. 21-18 at ¶ 2.] On April 30, Governor Ducey issued EO 2020-33, which extended EO
                                                                 4   2020-18, but lifted some of its restrictions. [Doc. 21 at 9 ¶ 11.]
                                                                 5          EO 2020-33 generally declares that all Arizonans “shall limit their time away from
                                                                 6   their place of residency.” [Doc. 21-19 at ¶ 2.] However, EO 2020-33 outlines numerous
                                                                 7   exceptions to this limitation. [Doc. 21-19 at ¶¶ 2, 3-4, 8-9.] For example, an individual may
                                                                 8   leave their property to participate in “essential activities” and “essential functions” as
                                                                 9   defined in the order; to utilize any services or product provided by “essential business;” and
                                                                10   for certain types of employment. [Id. ¶ 2.] Importantly, “essential activities” includes
                                                                11   engaging in “constitutionally protected activities such as speech and religion” and engaging
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   in “outdoor exercise activities, such as walking, hiking, running, biking or golfing, but only
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   if appropriate physical distancing practices are used.” [Id. ¶¶ 4(i), (k).] The order also allows
                             LAW OFFICES

                              602.382.6000




                                                                14   individuals to visit certain non-essential retail businesses. [Id. ¶ 12.]
                                   L.L.P.




                                                                15          EO 2020-33 has relaxed enforcement mechanisms: “[n]o person shall be required to
                                                                16   provide documentation or proof of their activities to justify their activities under this order”
                                                                17   and “[p]rior to any enforcement action being taken to enforce this order . . . a person shall
                                                                18   be notified and given an opportunity to comply.” [Id. ¶¶ 2(e), 14.] The order is scheduled
                                                                19   to expire on May 15, 2020 at 11:59 p.m., unless modified, extended, or rescinded. [Id. ¶ 17.]
                                                                20          Governor Ducey’s actions have slowed the spread of COVID-19 in Arizona, which
                                                                21   has significantly reduced the strain on the healthcare industry and critical supply chains.
                                                                22   [Ex. A at ¶¶ 26, 28; Ex. B at ¶¶ 20, 22.] In fact, Arizona has significantly increased its
                                                                23   capacity and resources since the start of the emergency. [Ex. A at ¶ 26.] Further, EO 2020-
                                                                24   33 allows certain non-essential retail businesses to begin reopening, in part because of the
                                                                25   “efforts taken to increase capacity in our hospitals and intensive care units.” [Doc. 21-19 at
                                                                26   2, ¶ 12.] If these restrictions are prematurely lifted, COVID-19 cases will likely rise, placing
                                                                27   renewed pressures on the health care system, and increase the threat to the health and safety
                                                                28   of all Arizonans. [Ex. A at ¶ 33.]

                                                                                                                  -7-
                                                                         Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 8 of 18



                                                                 1           In conjunction with federal agencies, Governor Ducey has provided individuals
                                                                 2   impacted by the virus access to resources for economic support. Namely, EO 2020-11
                                                                 3   modified unemployment benefit eligibility to include individuals whose work was impacted
                                                                 4   by COVID-19. [Doc. 27-1 at 104 ¶¶ 1-2; Ex. C at ¶10.] In addition, the federal government
                                                                 5   has passed a $2 trillion relief package which includes $600 in additional unemployment
                                                                 6   benefits available to Arizona citizens. [Ex. C at ¶ 8.] To help respond to increased number
                                                                 7   of unemployment claims, the Department of Economic Security expanded its hours of
                                                                 8   operations and provided enhanced tools for individuals to access benefits. [Id. at ¶ 11.] It
                                                                 9   has also instituted several initiatives designed to help individuals find employment and
                                                                10   obtain training. [Id. at ¶ 12.] Further, two rounds of the federal CARES Act allocated $659
                                                                11   billion for small businesses, with over $8.5 billion already approved for over 63,000 small
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   businesses in Arizona. [Id. at ¶ 11.]3
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   II.     Argument
                             LAW OFFICES

                              602.382.6000




                                                                14           “A preliminary injunction is an extraordinary and drastic remedy, one that should
                                   L.L.P.




                                                                15   not be granted unless the movant, by a clear showing, carries the burden of persuasion.”
                                                                16   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quotation omitted); see also Winter
                                                                17   v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (“A preliminary injunction is an
                                                                18   extraordinary remedy never awarded as of right.”). “A plaintiff seeking a preliminary
                                                                19   injunction must establish that he is likely to succeed on the merits, that he is likely to suffer
                                                                20   irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
                                                                21   favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20. “A preliminary
                                                                22   injunction may also be appropriate if a movant raises ‘serious questions going to the merits’
                                                                23   and the ‘balance of hardships . . . tips sharply towards’ it, as long as the second and third
                                                                24
                                                                25
                                                                26   3
                                                                       The federal CARES Act allows small businesses to apply for certain loans designed to
                                                                     help pay payroll costs. [Ex. D at ¶ 12.] In addition, the U.S. Small Business Administration
                                                                27   (“SBA”) approved an Economic Injury Disaster Loan declaration for Arizona, opening up
                                                                     more funding opportunities. [Id. at ¶ 13.] The ACA helps individuals navigate these sources
                                                                28   of funding. [Id. at ¶¶ 15-16.]

                                                                                                                  -8-
                                                                         Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 9 of 18



                                                                 1   Winter factors are satisfied.” Disney Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848, 856
                                                                 2   (9th Cir. 2017). Plaintiff fails to satisfy his high burden here.
                                                                 3           A.    Plaintiff is Highly Unlikely to Succeed on the Merits.
                                                                 4           Plaintiff discusses four separate claims in his preliminary injunction motion: (1) a
                                                                 5   procedural due challenge to EO 2020-33; (2) a substantive due process challenge to EO
                                                                 6   2020-33; (3) a statutory argument that Governor Ducey could not issue EO 2020-33 without
                                                                 7   following Arizona statutes on quarantine standards and procedures; and (4) a statutory
                                                                 8   argument that COVID-19 does not cause “extreme peril to the safety of persons” within the
                                                                 9   meaning of A.R.S. § 26-301(15), which defines the circumstances in which the Governor
                                                                10   can declare state of emergency. [See Doc. 25-1 at 6-19.]4
                                                                11           Plaintiff cannot show that he is likely to succeed on any of these claims or,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   alternatively, that he has raised serious questions going to the merits. None of his claims
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   state a plausible claim for relief, as detailed in Governor Ducey’s Motion to Dismiss. [Doc.
                             LAW OFFICES

                              602.382.6000




                                                                14   29.] Further, even if Plaintiff’s claims raised any factual questions, the attached declarations
                                   L.L.P.




                                                                15   further demonstrate why those claims will fail. Rather than duplicating the same arguments
                                                                16   from the Motion to Dismiss, below is a summary of the many defects with Plaintiff’s claims.
                                                                17                 1.      The Procedural Due Process Challenge to EO 2020-33 Fails.
                                                                18           Plaintiff’s procedural due process claim against EO 2020-33 suffers from three
                                                                19   independent defects. [See Doc. 29 at 11-15.] First, EO 2020-33 is a quasi-legislative action,
                                                                20   broadly requiring that “all individuals in the state of Arizona shall limit their time away
                                                                21   from their place of residence,” subject to various exceptions. [See Doc. 21-19 ¶¶ 2, 6
                                                                22   (emphasis added).] Due process rights only attach to adjudicatory processes that
                                                                23   “exceptionally affect” a “relatively small number of persons,” not quasi-legislative
                                                                24   processes in which “all are equally concerned.” Blocktree Props. LLC v. Pub. Util. Dist.
                                                                25
                                                                26   4
                                                                       Because Plaintiff’s motion does not seek a preliminary injunction against EO 2020-09
                                                                     (which restricts the operations of certain non-essential businesses) and does not address the
                                                                27   merits of his constitutional challenges to that order, this Response does not address the
                                                                     claims related to EO 2020-09, either. The Motion to Dismiss does explain, however, why
                                                                28   those claims should be dismissed. [See Doc. 29 at 8-11.]

                                                                                                                  -9-
                                                                      Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 10 of 18



                                                                 1   No. 2, 380 F. Supp. 3d 1102, 1121 (E.D. Wash. 2019) (citing Bi-Metallic Inv. Co. v. State
                                                                 2   Bd. of Equalization, 239 U.S. 441, 445-46 (1915))).
                                                                 3          Second, Plaintiff cannot allege the requisite deprivation of a constitutionally
                                                                 4   protected liberty interest. See Brewster v. Board of Educ. of Lynwood Unified School Dist.,
                                                                 5   149 F.3d 971, 982 (9th Cir. 1998) (stating elements of procedural due process claim). Rather
                                                                 6   than depriving Plaintiff of freedom of movement or travel, EO 2020-33 explicitly exempts
                                                                 7   “constitutionally protected activities” and “outdoor exercise” from its coverage. [Doc. 21-
                                                                 8   19 at ¶ 4(k)]; see also Ariz. Att’y Gen. Op. No. I20-008, at 1-3 (Apr. 30, 2020) (concluding
                                                                 9   that phrase “to the extent feasible” in predecessor order to EO 2020-33 means that the order
                                                                10   “does not impose an absolute six-foot social distancing requirement on essential activities
                                                                11   that are constitutionally protected.”). Plaintiff does not have any protected right to travel in
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   whatever manner he feels fit, particularly when doing so could place others at risk of
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   catching a deadly virus. See Miller v. Reed, 176 F.3d 1202, 1205 (9th Cir. 1999) (“[B]urdens
                             LAW OFFICES

                              602.382.6000




                                                                14   on a single mode of transportation do not implicate the right to interstate travel.”); Prince
                                   L.L.P.




                                                                15   v. Massachusetts, 321 U.S. 158, 166-67 (1944) (“The right to practice religion freely does
                                                                16   not include liberty to expose the community … to communicable disease.”).
                                                                17          Third, the Supreme Court has recognized that “a state may implement emergency
                                                                18   measures that curtail constitutional rights so long as the measures [1] have at least some
                                                                19   ‘real or substantial relation’ to the public health crisis and [2] are not ‘beyond all question,
                                                                20   a plain, palpable invasion of rights secured by the fundamental law.’” Abbott, 954 F.3d at
                                                                21   784-85 (quoting Jacobson, 197 U.S at 31) (emphasis added). EO 2020-33 has a real and
                                                                22   substantial relation to the ongoing COVID-19 crisis because it follows federal guidance on
                                                                23   limiting person-to-person contact through physical distancing, while still allowing a
                                                                24   substantial amount of freedom. Indeed, the order is consistent with actions taken by other
                                                                25   states in response to COVID-19. See Abbott, 954 F.3d at 787. Further, EO 2020-33 does
                                                                26   not plainly or palpably invade Plaintiff’s right to movement or travel. Plaintiff may continue
                                                                27   to exercise these rights under the exceptions for essential activities, businesses, and
                                                                28   functions. [Doc. 21-19 at ¶¶ 2(a), 4(i), 4(k).]

                                                                                                                 - 10 -
                                                                      Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 11 of 18



                                                                 1                 2.     The Substantive Due Process Challenge to EO 2020-33 Fails.
                                                                 2          Just as EO 2020-33 does not deprive a protected liberty interest (as required for a

                                                                 3   procedural due process claim), neither does this order infringe on any fundamental right.

                                                                 4   The order’s various exceptions for “Essential Activities” protect the freedoms to movement

                                                                 5   and travel. [Doc. 21-19 at ¶ 4(k).] In addition, Governor Ducey has taken strides to only

                                                                 6   issue narrow orders that are combined with economic offset efforts to assist individuals and

                                                                 7   businesses in weathering this crisis. [Ex. C. at ¶¶9-12; Ex. D at ¶¶ 7, 9, 16.] Because no

                                                                 8   fundamental right is infringed, rational basis review applies to Plaintiff’s substantive due

                                                                 9   process claim. See Dittman v. California, 191 F. 3d 1020, 1031 (9th Cir. 1999).

                                                                10   Alternatively, even if EO 2020-33 did somehow infringe on a fundamental right, Jacobson

                                                                11   review applies. See Abbott, 954 F.3d at 777-78 (applying Jacobson framework to
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   constitutional challenge to executive order by Texas Governor relating to COVID-19).
Snell & Wilmer




                                                                            EO 2020-33 easily passes rational basis or Jacobson review given that physical
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                     distancing helps prevent people from gathering in close proximity (within 6 feet), which is
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   how COVID-19 spreads. [Doc. 27 at ¶ 12.] As discussed in the Motion to Dismiss, the Court

                                                                16   can decide this issue in Governor Ducey’s favor based on the Plaintiff’s own allegations

                                                                17   and judicially-noticeable facts. [See Doc. 29 at 15-16.] However, to the extent necessary to

                                                                18   decide Plaintiffs’ request for a preliminary injunction, the attached declarations of Dr.

                                                                19   Christ and Major General McGuire provide additional support for the genuine relationship

                                                                20   between EO 2020-33 and the COVID-19 crisis. [Ex. A at ¶¶ 17, 20, 28, 29; Ex. B at ¶¶ 19–

                                                                21   22.] For instance, Dr. Christ states that, in her medical opinion, EO 2020-33 and other

                                                                22   physical distancing measures are “critical to continue to slow the spread and impact of

                                                                23   COVID-19.” [Ex. A at ¶ 28.] Indeed, for this reason, Dr. Christ recommended that the

                                                                24   Governor issue EO 2020-33. [Id. at ¶ 20.]

                                                                25                 3.     Plaintiff’s statutory challenge to EO 2020-33 fails.
                                                                26          Plaintiff contends that EO 2020-33 places him under quarantine and, thus, could not

                                                                27   be issued without following the specific Arizona quarantine statutes. In reality, Arizona law

                                                                28   makes clear that someone in quarantine or isolation is strictly prohibited from leaving “the


                                                                                                               - 11 -
                                                                         Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 12 of 18



                                                                 1   isolation or quarantine premises.” A.R.S. § 36-788(D). Further, with very limited
                                                                 2   exceptions, someone in quarantine or isolation cannot receive visitors at the “isolation or
                                                                 3   quarantine premises,” including family or friends. A.R.S. § 36-788(D), (E). Because EO
                                                                 4   2020-33 does not come close to placing these types of restrictions on Plaintiff, who remains
                                                                 5   free to travel outside his home and visit family and friends as outlined in the order, the
                                                                 6   Arizona quarantine standards and procedures have no relevance to him. [See Doc. 29 at 16-
                                                                 7   17; Ex. A at ¶ 21; Ex. B at ¶ 16.]
                                                                 8                 4.     Plaintiff’s Statutory Challenge to Governor Ducey’s State of
                                                                                          Emergency Declaration Fails.
                                                                 9
                                                                10           Plaintiff also appears to attack the validity of EO 2020-33 by suggesting that
                                                                11   Governor Ducey had no authority to declare a state of emergency in advance of that order.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   [See Doc. 25-1 at 18-19.] This argument, based on the implausible notion that COVID-19
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   does not cause “extreme peril” to persons, is highly unlikely to succeed on the merits.
                             LAW OFFICES

                              602.382.6000




                                                                14           In relevant part, A.R.S. § 26-301(15) defines a “[s]tate of emergency” as “the duly
                                   L.L.P.




                                                                15   proclaimed existence of conditions of disaster or of extreme peril to the safety of persons
                                                                16   or property within the state caused by air pollution, fire, flood or floodwater, storm,
                                                                17   epidemic, riot, earthquake or other cause.” (emphasis added).5 The specific reference to
                                                                18   “epidemic” in this statute authorized Governor Ducey’s emergency declaration regarding
                                                                19   COVID-19. [See Doc. 21 at 1 (admission by Plaintiff that “COVID-19 is A Pandemic.”);
                                                                20   see also Doc. 29 at 5-7 (discussing various admissions by Plaintiff and judicially noticeable
                                                                21   facts regarding COVID-19 that also establish “extreme peril”).]6
                                                                22           B.    Plaintiff Cannot Show a Likelihood of Irreparable Harm.
                                                                23           Plaintiff also fails to show that keeping EO 2020-33 in place will cause him
                                                                24   irreparable harm. The general rule that an alleged constitutional infringement meets the
                                                                25
                                                                     5
                                                                26     Plaintiff does not address the “conditions of disaster” piece of this statute.
                                                                     6
                                                                       By definition, “[a] pandemic is a kind of epidemic; one which has spread across a wider
                                                                27   geographic range than an epidemic, and which has affected a significant portion of the
                                                                     population.”           Pandemic,          Merriam-Webster,              https://www.merriam-
                                                                28   webster.com/dictionary/pandemic (last visited May 5, 2020).

                                                                                                               - 12 -
                                                                         Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 13 of 18



                                                                 1   irreparable harm requirement is only applicable in cases where the plaintiff shows a
                                                                 2   likelihood of success on the merits. See, e.g., Rendish v. City of Tacoma, 123 F.3d 1216,
                                                                 3   1226 (9th Cir. 1997) (“Because the district court’s assessment that Rendish did not show a
                                                                 4   likelihood of success was accurate, it did not abuse its discretion in finding no irreparable
                                                                 5   harm based on a loss of her constitutional rights.”).
                                                                 6           Here, Plaintiff does not identify any irreparable harm from EO 2020-33 aside from
                                                                 7   an alleged violation of his rights to free movement and travel. [See Doc. 25-1 at 15, 20.]
                                                                 8   But, for the reasons stated above and in Governor Ducey’s Motion to Dismiss, Plaintiff
                                                                 9   cannot show that EO 2020-33 actually prevents him from exercising those rights. Indeed,
                                                                10   Plaintiff does not and cannot identify any protected activity that he would like to engage in
                                                                11   that is prohibited by the EO. In short, any threatened injury to Plaintiff’s right to movement
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   or transit is entirely speculative and cannot constitute irreparable harm. 7 See Colo. River
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Indian Tribes v. Town of Parker, 776 F.2d 846, 849-50 (9th Cir. 1985) (“Because the injury
                             LAW OFFICES

                              602.382.6000




                                                                14   being claimed by Parker is based upon nothing more than mere theoretical harm to its liquor
                                   L.L.P.




                                                                15   retailers, we cannot conclude the possibility of injury to the Town is irreparable.”).
                                                                16           Moreover, Plaintiff’s claim that irreparable injury may be “presumed” based solely
                                                                17   on an allegation that his rights may be violated is incorrect. Presumptions of irreparable
                                                                18   harm are inconsistent with Winter, where the Supreme Court held that a mere “possibility”
                                                                19   of irreparable injury is insufficient to warrant an injunction. See Winter, 555 U.S. at 22;
                                                                20   Flexible Lifeline Sys., Inc. v. Precision Lift, Inc., 654 F.3d 989, 998 (9th Cir. 2011) (“We
                                                                21   conclude that presuming irreparable harm in a copyright infringement case is inconsistent
                                                                22   with, and disapproved by, the Supreme Court’s opinions in eBay and Winter.”).
                                                                23           C.    The Public Interest Tips Sharply in Favor of Upholding EO 2020-33.
                                                                24           Plaintiff also cannot establish that the third and fourth Winter factors support the
                                                                25   grant of his requested preliminary injunction. When a government entity is a party to a
                                                                26
                                                                     7
                                                                       Although Ninth Circuit precedent holds that enforcement of an unconstitutionally statute
                                                                27   may be enjoined, these cases are inapplicable given that EO 2020-33 is constitutional and
                                                                     explicitly exempts “constitutionally protected activities” from its prohibitions. See Cuviello
                                                                28   v. City of Vallejo, 944 F.3d 816, 832-33 (9th Cir. 2019).

                                                                                                                - 13 -
                                                                         Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 14 of 18



                                                                 1   lawsuit, it is appropriate to “consider the balance of equities and the public interest
                                                                 2   together.” California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018).8
                                                                 3           Here, the balance of equities involves: (1) on one hand, Plaintiff’s supposed interest
                                                                 4   in “leav[ing] [his] home and wander[ing] about without any specific purpose,” without
                                                                 5   following physical distancing protocols, [Doc. 25-1 at 16]; and (2) on the other hand, the
                                                                 6   public interest in preventing death and serious physical illnesses, and maintaining an
                                                                 7   appropriate and safe supply of hospital beds, ventilators, PPE, and other medical resources
                                                                 8   and equipment. [Ex. A at ¶¶ 8-10, 22-26; Ex. B at ¶¶ 17-19, 20, 22.] These necessary
                                                                 9   restrictions are tempered by the narrowed nature of the executive orders and the significant
                                                                10   economic support provided by the government to minimize real hardships. [Ex. C at ¶¶ 8,
                                                                11   10, 11-12; Ex. D at ¶¶ 11-14.] The referenced public interests are far more significant than
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   anything that Plaintiff has alleged or could show.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13           “[A] community has the right to protect itself against an epidemic of disease which
                             LAW OFFICES

                              602.382.6000




                                                                14   threatens the safety of its members . . . .” Jacobson, 197 U.S. at 27. Thus, when faced with
                                   L.L.P.




                                                                15   a public health crisis like COVID-19, the public interest in state action “is at its zenith.”
                                                                16   Abbott, 954 F.3d at 795. “In the unprecedented circumstances now facing our society, even
                                                                17   a minor delay in fully implementing the state’s emergency measures could have major
                                                                18   ramifications . . . .” Id.
                                                                19           Indeed, Plaintiff alleges that the overall COVID-19 mortality rate across all age
                                                                20   groups may be as high as 1.6% and for older segments of the population may be as high as
                                                                21   18%. [Doc. 21 at 5.] Further, if the spread of COVID-19 is not mitigated, the state could
                                                                22   run out of PPE, hospital and ICU beds, and potentially, food. [Ex. A at ¶¶ 24-25, 28; Ex. B
                                                                23
                                                                24
                                                                25
                                                                26
                                                                     8
                                                                      Plaintiff argues the balance of the equities tips in his favor because Governor Ducey will
                                                                27   not be personally liable for claims relating to EO 2020-33. [Doc. 25-1 at 21.] This argument
                                                                     misses the point of the relevant inquiry, which focuses on the public interest, not Governor
                                                                28   Ducey’s personal liability.

                                                                                                                - 14 -
                                                                         Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 15 of 18



                                                                 1   at ¶¶ 17-18; 22.] Physical distancing measures, like those contained in EO 2020-33, are
                                                                 2   critical to preventing potentially catastrophic results. [Ex. A at ¶¶ 28, 33; Ex. B at ¶ 22.]
                                                                 3           Based in part on the unassailable public interest in preventing the spread of a deadly
                                                                 4   disease, several courts have recently determined that it would be improper to enjoin the
                                                                 5   enforcement of various state executive orders related to COVID-19. In Abbott, for example,
                                                                 6   the Fifth Circuit issued a writ of mandamus that vacated a temporary restraining order
                                                                 7   concerning a Texas executive order that postponed non-essential surgeries and medical
                                                                 8   procedures, including certain abortions. Abbott, 954 F.3d at 777-78. The court explicitly
                                                                 9   declined to second-guess the Texas Governor’s decision-making on how to best conserve
                                                                10   medical resources, and noted: “It is hard to imagine a more urgent situation.” Id. at 795.
                                                                11           In Friends of DeVito v. Wolf, --- A.3d ----, 2020 WL 1847100, at *1, *3 (Pa. 2020),
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   the Pennsylvania Supreme Court rejected various statutory and constitutional claims against
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   an executive order that temporarily closed various “non-life-sustaining” businesses and that
                             LAW OFFICES

                              602.382.6000




                                                                14   prohibited dine-in restaurant services. Among other things, the court noted the potentially
                                   L.L.P.




                                                                15   “staggering death toll” that could occur absent physical distancing. Id. at *13. The court
                                                                16   also reasoned that when “[f]aced with protecting the health and lives of 12.8 million
                                                                17   Pennsylvania citizens” the state’s closure of certain businesses was not “not unduly
                                                                18   oppressive.” Id. at *14.
                                                                19           In addition, in Martinko, Case No. 20-00062MM, at 1-2, 7, the Michigan Court of
                                                                20   Claims considered procedural and substantive due process challenges to an executive order
                                                                21   that similarly imposed a stay-at-home directive, subject to exceptions for essential
                                                                22   activities.9 In denying plaintiffs’ request for a preliminary injunction, the court not only
                                                                23   discussed how those claims were unlikely to succeed under the Jacobson standard, but also
                                                                24   reasoned: “the difficulties of living under the restrictions of [a stay-at-home order] is
                                                                25
                                                                26
                                                                     9
                                                                      Notably, unlike EO 2020-33, the Michigan stay-at-home order does not contain a specific
                                                                27   exemption for all constitutionally protected activities. The Michigan order is
                                                                     available at: https://www.michigan.gov/documents/whitmer/EO_2020-
                                                                28   59_Signed_688350_7.pdf.

                                                                                                                 - 15 -
                                                                      Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 16 of 18



                                                                 1   temporary, while to those who contract the virus and cannot recover (and to their family
                                                                 2   members and friends), it is all too permanent.” Id. at 12-14, 17.
                                                                 3          Plaintiff nevertheless contends that “[i]t is always in the public interest to prevent
                                                                 4   the violation of a party’s constitutional rights.” [Doc. 25-1 at 21 (quoting Simms v. District
                                                                 5   of Columbia, 872 F. Supp. 2d 90, 105 (D.D.C. 2012).] But Plaintiff cannot show an actual
                                                                 6   constitutional violation. In any event, individual liberties do not always trump the public’s
                                                                 7   interest in health and well-being, particularly during a public health emergency. See
                                                                 8   Jacobson, 197 U.S. at 29; see also Abbott, 954 F.3d at 791-92 (rejecting the notion that “all
                                                                 9   injunctions vindicating constitutional rights serve the public interest,” and a court must “at
                                                                10   the very least weigh the potential injury to the public health when it considers enjoining
                                                                11   state officers from enforcing emergency public health laws.”).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          Here, Plaintiff provides no basis for elevating his personal interests above the health
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   of the community at large. His requested preliminary injunction should be denied.
                             LAW OFFICES

                              602.382.6000




                                                                14          D.      Plaintiff’s Request for an Injunction Against Future Executive Orders
                                   L.L.P.




                                                                                    Should be Rejected.
                                                                15
                                                                16          Plaintiff also asks this Court to enjoin the Defendant from “issuing any future
                                                                17   Executive Order which is a quarantine or a per se quarantine” as set forth under Arizona
                                                                18   law. [Doc. 25-1 at 22.] This request should be denied. To start, EO 2020-33 does not
                                                                19   resemble a “quarantine or per se quarantine,” as discussed above and in Governor Ducey’s
                                                                20   Motion to Dismiss. [Doc. 29 at 16-17; see also Ex. A at ¶ 21; Ex. B at ¶ 16.] Moreover,
                                                                21   injunctions “must be tailored to remedy the specific harm alleged” by the plaintiff. E.g.,
                                                                22   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1140 (9th Cir. 2009) (quoting Lamb-Weston Inc.
                                                                23   v. McCain Foods, Ltd., 941 F.2d 970, 974 (9th Cir. 1991)). It is impossible to tailor an
                                                                24   injunction to prevent currently nonexistent harms that will theoretically arise from yet-to-
                                                                25   be-issued governmental orders. See Calvin Klein Cosmetics Corp. v. Parfums de Coeur,
                                                                26   Ltd., 824 F.2d 665, 669 (8th Cir. 1987) (“Broad language in an injunction that essentially
                                                                27   requires a party to obey the law in the future is not encouraged and may be struck from an
                                                                28   order for injunctive relief . . . .”).

                                                                                                                - 16 -
                                                                      Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 17 of 18



                                                                 1   IV.    Conclusion
                                                                 2          Governor Ducey is cognizant of the impact of EO 2020-33 on Arizonans. In
                                                                 3   exercising his constitutional and statutory powers, he ensured that constitutional rights were
                                                                 4   protected and that economic interests were considered. EO 2020-33’s rational restrictions
                                                                 5   are based on expert data and guidance, including from the federal government. Further, EO
                                                                 6   2020-33 is in line with actions taken by other states and countries to limit the devastating
                                                                 7   impact of COVID-19. Plaintiff has not, and cannot, show that EO 2020-33 violates the
                                                                 8   constitution or any other law. The public interest is overwhelming in favor of the order’s
                                                                 9   continuation. Accordingly, Plaintiff’s motion should be denied.
                                                                10
                                                                            DATED this 5th day of May, 2020.
                                                                11
                                                                                                                         SNELL & WILMER L.L.P.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                                                                     By: s/ Brett W. Johnson
                             LAW OFFICES

                              602.382.6000




                                                                14                                                      Brett W. Johnson
                                   L.L.P.




                                                                                                                        Colin P. Ahler
                                                                15                                                      Tracy A. Olson
                                                                                                                        One Arizona Center
                                                                16                                                      400 E. Van Buren, Suite 1900
                                                                                                                        Phoenix, Arizona 85004-2202
                                                                17
                                                                                                                         Anni L. Foster
                                                                18                                                       OFFICE OF ARIZONA GOVERNOR
                                                                19                                                       DOUGLAS A. DUCEY
                                                                                                                         1700 West Washington Street
                                                                20                                                       Phoenix, Arizona 85007
                                                                21
                                                                                                                    Attorneys for Defendant Douglas A. Ducey,
                                                                22                                                  Governor of the State of Arizona

                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                - 17 -
                                                                      Case 3:20-cv-08081-GMS Document 31 Filed 05/05/20 Page 18 of 18



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I certify that on May 5, 2020, I electronically transmitted the attached document to
                                                                 3   the Clerk’s Office using the CM/ECF System for filing, which electronically sends a copy
                                                                 4   of same on to:
                                                                 5
                                                                     Joseph Martin McGhee
                                                                 6
                                                                     P.O. Box 91
                                                                 7   Flagstaff, AZ 86002
                                                                     mcghee.v.city.of.flagstaff.et.al@gmail.com
                                                                 8   spurfy@icloud.com
                                                                 9   Plaintiff, in Pro Per

                                                                10   Michele Molinario
                                                                     Derek R. Graffious
                                                                11   JONES, SKELTON & HOCHULI, P.L.C.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   40 North Central Avenue, Suite 2700
                                                                     Phoenix, Arizona 85004
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Telephone: (602) 263-1700
                                                                     Fax: (602) 200-7831
                             LAW OFFICES

                              602.382.6000




                                                                14
                                                                     mmolinario@jshfirm.com
                                   L.L.P.




                                                                15   dgraffious@jshfirm.com
                                                                     Attorneys for Defendants City of Flagstaff
                                                                16   and Mayor Coral Evans
                                                                17
                                                                      s/ Tracy Hobbs
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                              - 18 -
